Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone:     (212) 292-5390
Facsimile:     (212) 292-5391

Brian Igel (BI 4574)
bigel@bilawfirm.com
BELLIZIO + IGEL PLLC
One Grand Central Place
305 Madison Avenue, 40th Floor
New York, New York 10165
Telephone:     (212) 873-0250
Facsimile:     (646) 395-1585
Attorneys for Plaintiff
Off-White LLC

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 OFF-WHITE LLC,

 Plaintiff
                                                       21-cv-3626 (PAE)
 v.

 1000PERCENT1000, CICADA-ORANGE, CISAN64,
 DNPG-FFOOS, FLY-PE-47, FOX-DOGWOOD,                    PRELIMINARY
 GOOD-MORNING-STORE,          GOOSE-REDBUD,          INJUNCTION ORDER
 HONGSHIZIT603,                  INS-HOME36,
 JINBOYANC380_5, LIKUAN01, LITIA905793,
 LITIAN-24, LIULIPINGQ, LSMSUMI777, MANTIS-
 QUINCE, MOUSE-PEONY, OFF44EVER, PANDA-
 HAWTHORN,        SJBNSJ,    SQUIRREL-CA_25,
 TIANTIANY86,             TORTOISE-WISTERIA,
 WENJING1, WOLF-AZALEA, YEEZYANDME,
 YQC262511_0,       ZEBRA-HIBISCUS       and
 ZHONGH_55,

 Defendants
                                GLOSSARY

Term                     Definition
Plaintiff or Off-White   Off-White LLC
Defendants               1000percent1000, cicada-orange, cisan64, dnpg-ffoos,
                         fly-pe-47, fox-dogwood, good-morning-store, goose-
                         redbud, hongshizit603, ins-home36, jinboyanc380_5,
                         likuan01,      litia905793,       litian-24,     liulipingq,
                         lsmsumi777, mantis-quince, mouse-peony, off44ever,
                         panda-hawthorn, sjbnsj, squirrel-ca_25, tiantiany86,
                         tortoise-wisteria, wenjing1, wolf-azalea, yeezyandme,
                         yqc262511_0, zebra-hibiscus and zhongh_55
eBay                     eBay.com, a San Jose, California-based online
                         marketplace and e-commerce platform owned by eBay
                         Inc., a Delaware corporation, that allows manufacturers
                         and other third-party merchants, like Defendants, to
                         advertise, distribute, offer for sale and/or sell in what it
                         characterizes as either auction-style or fixed-price
                         formats and ship their retail products, which, upon
                         information and belief, originate from China, among
                         other locations, directly to consumers worldwide and
                         specifically to consumers residing in the U.S.,
                         including in New York
Epstein Drangel          Epstein Drangel LLP, counsel for Plaintiff
New York Address         244 Madison Ave, Suite 411, New York, New York
                         10016
Complaint                Plaintiff’s Complaint
Application              Plaintiff’s Ex Parte Application for: 1) a temporary
                         restraining order; 2) an order restraining Merchant
                         Storefronts (as defined infra) and Defendants’ Assets
                         (as defined infra) with the Financial Institutions (as
                         defined infra); 3) an order to show cause why a
                         preliminary injunction should not issue; 4) an order
                         authorizing bifurcated and alternative service and 5) an
                         order authorizing expedited discovery
Abloh Dec.               Declaration of Virgil Abloh in Support of Plaintiff’s
                         Application
Drangel Dec.             Declaration of Jason M. Drangel in Support of
                         Plaintiff’s Application
Off-White Products       A young, successful luxury fashion label founded by
                         American creative designer Virgil Abloh, specializing
                         in men's and women's lifestyle and high-end streetwear,
                         as well as shoes, accessories, jewelry, homeware and
                         other ready-made goods
Off-White                U.S. Trademark Registration Nos.: 5,119,602 for “OFF
Registrations            WHITE” for a variety of goods in Class 25 with a
                         constructive date of first use of January 25, 2012;
                         5,713,397 for “OFF-WHITE” for a variety of goods in
                         Class 25; 5,710,328 for “OFF-WHITE C/O VIRGIL
                                       i
ABLOH” for a variety of goods in Class 9; 5,572,836
for “OFF-WHITE C/O VIRGIL ABLOH” for a variety
of goods in Class 25; 5,710,287 for “OFF-WHITE C/O
VIRGIL ABLOH” for a variety of goods in Class 14;

5,150,712 for        for a variety of goods in Class 18

and 25; 5,710,288 for          for a variety of goods in



Class 14; 5,307,806 for       for a variety of goods in


Class 18 and 25; 5,835,552 for          for a variety of


goods in Class 9; 5,387,983 for          for a variety of


goods in Class 25; 5,445,222 for         for a variety of


goods in Class 25; 5,800,414 for            for a variety


of goods in Class 9 and 25; 5,681,805 for            for


a variety of goods in Class 9; 5,663,133 for
for a variety of goods in Class 25; 6,054,044 for


        for a variety of goods in Class 25; 6,272,565


for             for a variety of goods in Class 25;


6,290,768 for                 for a variety of goods in

Class 25; 6,114,562 for                 for a variety of

goods in Class 25;      6,131,346 for                for


a variety of goods in Class 18; 6,035,585 for for
a variety of goods in Class 25; and 6,137,880 for

                           for a variety of goods in
             ii
                         Class 25
Off-White Application    U.S. Trademark Serial Application No. 88/041,456 for


                                  , for a variety of goods in Class 18 and Class 25
Off-White Marks          The Marks covered by the Off-White Registrations and
                         Off-White Application
Counterfeit Products     Products bearing or used in connection with the Off-
                         White Marks, and/or products in packaging and/or
                         containing labels bearing the Off-White Marks, and/or
                         bearing or used in connection with marks that are
                         confusingly similar to the Off-White Marks and/or
                         products that are identical or confusingly similar to the
                         Off-White Products
Infringing Listings      Defendants’ listings for Counterfeit Products
User Accounts            Any and all websites and any and all accounts with
                         online marketplace platforms such as eBay, as well as
                         any and all as yet undiscovered accounts with
                         additional online marketplace platforms held by or
                         associated with Defendants, their respective officers,
                         employees, agents, servants and all persons in active
                         concert or participation with any of them
Merchant Storefronts     Any and all User Accounts through which Defendants,
                         their respective officers, employees, agents, servants
                         and all persons in active concert or participation with
                         any of them operate storefronts to manufacture, import,
                         export, advertise, market, promote, distribute, display,
                         offer for sale, sell and/or otherwise deal in Counterfeit
                         Products, which are held by or associated with
                         Defendants, their respective officers, employees,
                         agents, servants and all persons in active concert or
                         participation with any of them
Defendants’ Assets       Any and all money, securities or other property or
                         assets of Defendants (whether said assets are located in
                         the U.S. or abroad)
Defendants’ Financial    Any and all financial accounts associated with or
Accounts                 utilized by any Defendants or any Defendants’ User
                         Accounts or Merchant Storefront(s) (whether said
                         account is located in the U.S. or abroad)
Financial Institutions   Any and all banks, financial institutions, credit card
                         companies and payment processing agencies, such as
                         PayPal Inc. (“PayPal”), Payoneer Inc. (“Payoneer”)
                         and PingPong Global Solutions, Inc. (“PingPong”) and
                         other companies or agencies that engage in the
                         processing or transfer of money and/or real or personal
                         property of Defendants
Third Party Service      Online marketplace platforms, including, without
Providers                limitation, those owned and operated, directly or
                         indirectly by eBay, as well as any and all as yet
                                      iii
undiscovered online marketplace platforms and/or
entities through which Defendants, their respective
officers, employees, agents, servants and all persons in
active concert or participation with any of them
manufacture, import, export, advertise, market,
promote, distribute, offer for sale, sell and/or otherwise
deal in Counterfeit Products which are hereinafter
identified as a result of any order entered in this action,
or otherwise




             iv
       WHERAS, Plaintiff having moved ex parte on April 23, 2021 against Defendants for the

following: 1) a temporary restraining order; 2) an order restraining Merchant Storefronts and

Defendants’ Assets with the Financial Institutions; 3) an order to show cause why a preliminary

injunction should not issue; 4) an order authorizing bifurcated and alternative service and 5) an

order authorizing expedited discovery;

       WHEREAS, the Court entered an Order granting Plaintiff’s Application on April 23, 2021

(“TRO”) which ordered Defendants to appear on May 7, 2021 at 1:00 p.m. to show cause why a

preliminary injunction should not issue (“Show Cause Hearing”);

       WHEREAS, on April 29, 2021, pursuant to the alternative methods of service authorized

by the TRO, Plaintiff served the Summons, Complaint, TRO, all papers filed in support of the

Application on each and every Defendant except Defendants cicada-orange, dnpg-ffoos, fly-pe-

47, fox-dogwood, goose-redbud, ins-home36, mantis-quince, mouse-peony, panda-hawthorn,

squirrel-ca_25, tortoise-wisteria, wolf-azalea and zebra-hibiscus;

       WHEREAS, the Court entered an Order on May 3, 2021 which changed the time of the

Show Cause Hearing on May 7, 2021 to 11:30 a.m. (“May 3, 2021 Order”);

       WHEREAS, on May 3, 2021, pursuant to the alternative methods of service authorized by

the TRO and the May 3, 2021 Order, Plaintiff served the May 3, 2021 Order on each and every

Defendant except Defendants cicada-orange, dnpg-ffoos, fly-pe-47, fox-dogwood, goose-redbud,

ins-home36, mantis-quince, mouse-peony, panda-hawthorn, squirrel-ca_25, tortoise-wisteria,

wolf-azalea and zebra-hibiscus;

       WHEREAS, on May 7, 2021 at 11:30 a.m., Plaintiff appeared at the Show Cause Hearing,

however, no Defendants appeared.




                                                 1
                                             ORDER

1. The injunctive relief previously granted in the TRO shall remain in place through the

   pendency of this litigation, and issuing this Order is warranted under Federal Rule of Civil

   Procedure 65 and Section 34 of the Lanham Act.

   a) Accordingly, Defendants are hereby restrained and enjoined from engaging in any of

       the following acts or omissions pending the final hearing and determination of this

       action or until further order of the Court:

           i. manufacturing, importing, exporting, advertising, marketing, promoting,

              distributing, displaying, offering for sale, selling and/or otherwise dealing in

              Counterfeit Products or any other products bearing one or more of the Off-

              White Marks and/or marks that are confusingly similar to, identical to and

              constitute a counterfeiting and/or infringement of the Off-White Marks;

          ii. directly or indirectly infringing in any manner any of Plaintiff’s Off-White

              Marks;

          iii. using any reproduction, counterfeit, copy or colorable imitation of Plaintiff’s

              Off-White Marks to identify any goods or services not authorized by Plaintiff;

          iv. using any of Plaintiff’s Off-White Marks or any other marks that are

              confusingly similar to the Off-White Marks on or in connection with

              Defendants’ manufacturing, importing, exporting, advertising, marketing,

              promoting, distributing, displaying, offering for sale, selling and/or otherwise

              dealing in Counterfeit Products;

          v. using any false designation of origin or false description, or engaging in any

              action which is likely to cause confusion, cause mistake and/or to deceive



                                              2
     members of the trade and/or the public as to the affiliation, connection or

     association of any product manufactured, imported, exported, advertised,

     marketed, promoted, distributed, displayed, offered for sale or sold by

     Defendants with Plaintiff, and/or as to the origin, sponsorship or approval of

     any product manufactured, imported, exported, advertised, marketed,

     promoted, distributed, displayed, offered for sale or sold by Defendants and

     Defendants’ commercial activities and Plaintiff;

 vi. secreting, concealing, destroying, altering, selling off, transferring or otherwise

     disposing of and/or dealing with: (i) Counterfeit Products and/or (ii) any

     computer files, data, business records, documents or any other records or

     evidence relating to their User Accounts, Merchant Storefronts or Defendants’

     Assets and the manufacture, importation, exportation, advertising, marketing,

     promotion, distribution, display, offering for sale and/or sale of Counterfeit

     Products;

vii. effecting assignments or transfers, forming new entities or associations, or

     creating and/or utilizing any other platform, User Account, Merchant Storefront

     or any other means of importation, exportation, advertising, marketing,

     promotion, distribution, display, offering for sale and/or sale of Counterfeit

     Products for the purposes of circumventing or otherwise avoiding the

     prohibitions set forth in this Order; and

viii. knowingly instructing, aiding or abetting any other person or business entity in

     engaging in any of the activities referred to in subparagraphs 1(a)(i) through

     1(a)(vii) above and 1(b)(i) through 1(b)(ii) and 1(c)(i) below.



                                    3
b) Accordingly, the Third Party Service Providers and Financial Institutions are hereby

   restrained and enjoined from engaging in any of the following acts or omissions

   pending the final hearing and determination of this action or until further order of the

   Court:

       i. secreting, concealing, transferring, disposing of, withdrawing, encumbering or

            paying Defendants’ Assets from or to Defendants’ Financial Accounts until

            further ordered by this Court;

       ii. secreting, concealing, destroying, altering, selling off, transferring or otherwise

            disposing of and/or dealing with any computer files, data, business records,

            documents or any other records or evidence relating to the Defendants’ User

            Accounts, Merchant Storefronts, Defendants’ Assets and the manufacture,

            importation, exportation, advertising, marketing, promotion, distribution,

            display, offering for sale and/or sale of Counterfeit Products; and

      iii. knowingly instructing, aiding, or abetting any other person or business entity in

            engaging in any of the activities referred to in subparagraphs 1(a)(i) through

            1(a)(vii) and 1(b)(i) through 1(b)(ii) above.

c) Accordingly, the Third Party Service Providers are hereby restrained and enjoined from

   engaging in any of the following acts or omissions pending the final hearing and

   determination of this action or until further order of the Court:

       i. providing services to Defendants, Defendants’ User Accounts and Defendants’

            Merchant Storefronts, including, without limitation, continued operation of

            Defendants’ User Accounts and Merchant Storefronts;

       ii. secreting, concealing, destroying, altering, selling off, transferring or otherwise



                                             4
              disposing of and/or dealing with any computer files, data, business records,

              documents or any other records or evidence relating to the Defendants’ User

              Accounts, Merchant Storefronts, Defendants’ Assets and the manufacture,

              importation, exportation, advertising, marketing, promotion, distribution,

              display, offering for sale and/or sale of Counterfeit Products; and

          iii. knowingly instructing, aiding, or abetting any other person or business entity in

              engaging in any of the activities referred to in subparagraphs 1(a)(i) through

              1(a)(vii), 1(b)(i) through 1(b)(ii) and 1(c)(i) through 1(c)(ii) above.

2. As sufficient cause has been shown, the asset restraint granted in the TRO shall remain in

   place through the pendency of this litigation, including that:

   a) within seven (7) days of receipt of notice of this Order, any newly discovered Financial

       Institutions who are served with this Order shall locate and attach Defendants’

       Financial Accounts, shall provide written confirmation of such attachment to Plaintiff’s

       counsel and provide Plaintiff’s counsel with a summary report containing account

       details for any and all such accounts, which shall include, at a minimum, identifying

       information for Defendants and Defendants’ User Accounts, contact information for

       Defendants (including mailing addresses and e-mail addresses), account numbers and

       account balances for any and all of Defendants’ Financial Accounts.

3. As sufficient cause has been shown, the expedited discovery previously granted in the TRO

   shall remain in place through the pendency of this litigation, including that:

   a) Plaintiff may serve interrogatories pursuant to Rules 26 and 33 of the Federal Rules of

       Civil Procedure as well as Local Civil Rule 33.3 of the Local Rules for the Southern

       and Eastern Districts of New York and Defendants who are served with this Order shall



                                             5
    provide written responses under oath to such interrogatories within fourteen (14) days

    of service to Plaintiff’s counsel.

b) Plaintiff may serve requests for the production of documents pursuant to Rules 26 and

    34 of the Federal Rules of Civil Procedure and Defendants who are served with this

    Order, their respective officers, employees, agents, servants and attorneys and all

    persons in active concert or participation with any of them who receive actual notice of

    this Order shall produce all documents responsive to such requests within fourteen (14)

    days of service to Plaintiff’s counsel.

c) Within fourteen (14) days after receiving notice of this Order, all Financial Institutions

    who receive service of this Order shall provide Plaintiff’s counsel with all documents

    and records in their possession, custody or control (whether located in the U.S. or

    abroad), relating to any and all of Defendants’ Financial Accounts, User Accounts and

    Merchant Storefronts, including, but not limited to, documents and records relating to:

   i.   account numbers;

 ii.    current account balances;

 iii.   any and all identifying information for Defendants and Defendants' User Accounts,

        including names, addresses and contact information;

 iv.    any and all account opening documents and records, including, but not limited to,

        account applications, signature cards, identification documents, and if a business

        entity, any and all business documents provided for the opening of each and every

        of Defendants’ Financial Accounts;

  v.    any and all deposits and withdrawal during the previous year from each and every

        of Defendants’ Financial Accounts and any and all supporting documentation,



                                          6
        including, but not limited to, deposit slips, withdrawal slips, cancelled checks and

        account statements;

 vi.    any and all wire transfers into each and every of Defendants’ Financial Accounts

        during the previous year, including, but not limited to, documents sufficient to show

        the identity of the destination of the transferred funds, the identity of the

        beneficiary’s bank and the beneficiary’s account number;

vii.    any and all User Accounts and account details, including, without limitation,

        identifying information and account numbers for any and all User Accounts that

        Defendants have ever had and/or currently maintain;

viii.   the identities, location and contact information, including any and all e-mail

        addresses, of Defendants, their respective officers, employees, agents, servants and

        all persons in active concert or participation with any of them;

 ix.    the nature of Defendants’ businesses and operations, methods of payment, methods

        for accepting payment and any and all financial information, including, but not

        limited to, information associated with Defendants’ User Accounts, a full

        accounting of Defendants’ sales history and listing history under such accounts,

        and Defendants’ Financial Accounts associated with Defendants’ User Accounts;

        and

  x.    Defendants’ manufacturing, importing, exporting, advertising, marketing,

        promoting, distributing, displaying, offering for sale and/or selling of Counterfeit

        Products, or any other products bearing the Off-White Marks and/or marks that are

        confusingly similar to, identical to and constitute a counterfeiting and/or

        infringement of the Off-White Marks.



                                          7
d) Within fourteen (14) days of receipt of service of this Order, the Third Party Service Providers

   shall provide to Plaintiff’s counsel all documents and records in its possession, custody or

   control (whether located in the U.S. or abroad) relating to Defendants’ User Accounts and

   Defendants’ Merchant Storefronts, including, but not limited to, documents and records

   relating to:

          i.      any and all User Accounts and Defendants’ Merchant Storefronts and account

                  details, including, without limitation, identifying information and account numbers

                  for any and all User Accounts and Defendants’ Merchant Storefronts that

                  Defendants have ever had and/or currently maintain with the Third Party Service

                  Providers;

         ii.      the identities, location and contact information, including any and all e-mail

                  addresses of Defendants;

        iii.      the nature of Defendants’ businesses and operations, methods of payment, methods

                  for accepting payment and any and all financial information, including, but not

                  limited to, information associated with Defendants’ User Accounts and

                  Defendants’ Merchant Storefronts, a full accounting of Defendants’ sales history

                  and listing history under such accounts and Defendants’ Financial Accounts with

                  any and all Financial Institutions associated with Defendants’ User Accounts and

                  Defendants’ Merchant Storefronts; and

        iv.       Defendants’ manufacturing, importing, exporting, advertising, marketing,

                  promoting, distributing, displaying, offering for sale and/or selling of Counterfeit

                  Products, or any other products bearing one or more of the Off-White Marks and/or




                                                   8
              marks that are confusingly similar to, identical to and constitute an infringement of

              the Off-White Marks.

4. As sufficient cause has been shown, and pursuant to FRCP 4(f)(3), service may be made

     on, and shall be deemed effective as to Defendants if it is completed by one of the following

     means:

a)      delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website (including

        NutStore, a large mail link created through Rmail.com and via website publication

        through      a   specific   page     dedicated   to   this   Lawsuit   accessible   through

        ipcounselorslawsuit.com) where each Defendant will be able to download a PDF copy

        of this Order to Defendants’ e-mail addresses to be determined after having been

        identified by eBay pursuant to Paragraph V(C) of the TRO.

5. As sufficient cause has been shown, that such alternative service by electronic means

     ordered in the TRO and herein shall be deemed effective as to Defendants, Third Party

     Service Providers and Financial Institutions through the pendency of this action.

6. As sufficient cause has been shown, service of this Order shall be made on and deemed

     effective as to the Third Party Service Providers and Financial Institutions if it is completed

     by the following means:

              a)      delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website

                      where PayPal Inc. will be able to download a PDF copy of this Order via

                      electronic      mail       to      PayPal        Legal      Specialist      at

                      EEOMALegalSpecialist@paypal.com;

                   b) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website

                      where eBay, via eBay’s Registered Agent, will be able to download a PDF



                                                 9
                   copy of this Order via electronic mail at copyright@ebay.com, to Bryce

                   Baker    at    brybaker@ebay.com       and    to    Joanna    Lahtinen     at

                   jlahtinen@ebay.com;

               c) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website

                   where Payoneer Inc. will be able to download a PDF copy of this Order via

                   electronic mail to Payoneer Inc.’s Customer Service Management at

                   customerservicemanager@payoneer.com and Edward Tulin, counsel for

                   Payoneer Inc., at Edward.Tulin@skadden.com; and

               d) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website

                   where PingPong Global Solutions Inc. will be able to download a PDF copy

                   of this Order via electronic mail to PingPong Global Solutions Inc.’s Legal

                   Department legal@pingpongx.com.

7. Defendants are hereby given notice that they may be deemed to have actual notice of the

   terms of this Order and any act by them or anyone of them in violation of this Order may

   be considered and prosecuted as in contempt of this Court.

8. The $5,000.00 bond posted by Plaintiff shall remain with the Court until a final disposition

   of this case or until this Order is terminated.

9. This Order shall remain in effect during the pendency of this action, or until further order

   of the Court.

10. Any Defendants that are subject to this Order may appear and move to dissolve or modify

   the Order on two (2) days’ notice to Plaintiff or on shorter notice as set by the Court.




                                             10
SO ORDERED.

             7
SIGNED this _____          May
                  day of ____________, 2021, at _______1 __.m.
                                                          p
New York, New York
                                                      
                                                   _________________________________
                                                   HON. PAUL A. ENGELMAYER
                                                   UNITED STATES DISTRICT JUDGE




                                           11
